In a medical malpractice action, plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Kings County, entered July 16, 1975, in his favor, after a jury trial, which judgment recites that his motion to set aside the verdict as insufficient is denied. Judgment reversed, on the law, without costs or disbursements, motion granted, and new trial granted limited to the issue of damages. The findings of fact were not considered. In our view, the damages awarded were inadequate. Hopkins, Acting P. J., Hartuscello, Latham, Titone and Hawkins, JJ., concur.